Appeal from a judgment of the Supreme Court at Special Term (Harvey, J.), entered March 18, 1982 in Clinton County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, seeking to annul the disposition of a superintendent’s proceeding held at the Clinton Correctional Facility. Since petitioner has been released on parole, this appeal is moot and should, therefore, be dismissed (Matter of Rodriguez v Hongisto, 78 AD2d 921). Appeal dismissed as moot, without costs. Mahoney, P. J., Main, Casey, Mikoll and Yesawich, Jr., JJ., concur.